Case 5:18-cv-00462-JKP Document 62 Filed 08/29/19 Page 1 of 1




                           DOCKET COPY




I              iitYAt                      kii s1Its]!


               DUPLICATE

               Court Name: TEXAS WESTERN
               Division: 5
               Receipt Number: 500050694
               Cashier ID: fsweene
               Transaction Date: 03L29/20l9
               Payer Name: SALAMIRAIJ MORROW TIMPANE

               PRO HAC VICE
                For: TERESA L. POLK
                Case/Party: D-TXW-5-08-LB-000000-OO1
                Amount:        $100.00

               PAPER CHECK
                Check/Money Order Num: 6526
                Amt Tendered:  $100.00

               Total Due:      $100.00
               Total Tendered: $100.00
               Change Amt:     $0.00

               PRO HAC VICE FOR TERESA L. POLK ON
               CASE 5:16-CV-462--JKP, CIBC BANK USA
               V. ISI SECURITY GROUP, INC., ET AL.
